DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dressler et al. (hereafter Dressler; US 20120232910 A1).
Regarding claim 1, Dressler discloses a method in a decoder (e.g., Fig. 11) for decoding a data stream including encoded audio objects (encoded by encoder 110 in Fig. 1), comprising:
receiving a data stream (output of 120 in Fig. 1) comprising M signals (e.g., 3 in Fig. 7 or Fig. 11) which are combinations of N audio objects (the number of “AUDIO OBJECTS” at the input of 710 in Fig. 7), wherein the M signals is based on spatial locations of the N audio objects ([0062]) and on importance values of the N audio objects indicating the importance of the N audio objects in relation to each other (e.g., some objects are being assigned as base objects which are less important than extension objects for object-based decoding, [0057], [0066]),
receiving side information (parametric data from 716, e.g., [0088]) including parameters which allow reconstruction of a set of audio objects formed on basis of the N audio objects from the M signals; and
reconstructing the set of encoded audio objects (1126 and/or 1124) formed on basis of the N audio objects from the M signals and the side information,
wherein the set of audio objects formed on basis of the N audio objects comprises a plurality of audio objects which are combinations of the N audio objects, and the number of which is lower than N (“…can remove some or all of the extension objects from the core object stream, play some or all of the core objects, and perform object-based rendering on some or all of the extension objects.” In [0057]).
Claim 9 corresponds to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dressler in view of Disch et al. (hereafter Disch; US 20150221314).
Regarding claims 2 and 5-7, Dressler fails to explicitly show a plurality metadata instances with transition data. However, Dressler clearly teaches that the audio stream is composed of frames, which includes object metadata headers and audio payloads ([0033]). Disch also teaches a method for reconstructing and rendering audio objects based on a data stream. In additional to side information (corresponding side information for each frame which defines audio data for the corresponding time frame; “SAOC frame’ in [0113], e.g.), a plurality metadata instances are being encoded in the bitstream and decoded by the decoder (defined by each frame “length of the SAC frames 41 may be vary” in [0113]) associated with the N audio objects, the plurality of metadata instances specifying respective desired rendering settings for rendering the N audio objects (Fig. 5, the output of 46), and for each metadata instance, transition data including a start time (the time at the beginning of the frame, [0113]) and a duration (the length of the frame) of an interpolation from a current rendering setting (the desired setting at the end of the previous frame) to the desired rendering setting specified by the metadata instances (the desired setting of the current frame defined by the side information; [0164], [0165], [0170], [0177]). The interpolation is a linear interpolation ([0164], [0181]). Thus, it would have been obvious to one of ordinary skill in the art to modify Dressler in view of Disch by including transition data in each metadata instances in order to enable the reconstructed sound scene to be in smooth transition from one frame to the next frame.
Regarding claim 3, Dressler teaches information about the spatial location of the objects ([0053], [0031]).
Regarding claim 4, Dressler teaches metadata instances includes one or more of object importance and object content type ([0041], [0066]).
Regarding claim 8, the claimed plurality of side information instances read on the parametric data for each frame.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 14 of U.S. Patent No. 9,852,735 in view of Dressler.
Claims 9 and 14 of patent ‘735 recites each and every claimed limitation in claims 1, 2, 5, 6, 8 and 9 with the exception of M signals is based on spatial locations of N objects and on importance values of the N objects indicating the importance of the N objects in relation to each other. Dressler also teaches a method for reconstructing audio objects based on the encoded audio objects. Besides the well known side information, Dressler also teaches that M signals are formed based on the spatial locations ([0062]) and importance values (e.g., some objects are being assigned as base objects which are less important than extension objects for object-based decoding, [0057], [0066]) (see also Fig. 7). The encoded bitstream in Dressler would allow the decoder at the receiver to decode the selected sound objects based on receiver’s resource or user preference ([0021], [0022], [0024]). Thus, it would have been obvious to one of ordinary skill in the art to modify patent ‘735 in view of Dressler by considering the spatial locations and importance values when forming the M downmix signals in order to allow the decoding flexibility.
Regarding claims 3 and 4, the combination of patent ‘735 and Dressler meets the claimed features. The metadata instances includes the information of the spatial location (in order to place the object at the proper position in the scene during reconstruction and designated selected objects as base objects; ([0053], [0031] in Dressler), and object importance ([0041], [0066]).
Regarding claim 8, patent ‘735 fails to recite linear interpolation. Patent ‘735 suggests general interpolation; wherein one skilled in the art would have expected that any specific interpolation process, including well known linear interpolation, could be used without generating any unexpected result. Examiner takes Official Notice that linear interpolation is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify patent ‘735 and Dressler by using particular interpolation process, such as well known linear interpolation, because it is considered as a matter of design preference.
10.	Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 14 of U.S. Patent No. 11,270,709 in view of Dressler.
Claims 1 and 4 of patent ‘709 recites each and every claimed limitation in claims 1, 2, 5, 6, 8 and 9 with the exception of M signals is based on spatial locations of N objects and on importance values of the N objects indicating the importance of the N objects in relation to each other and a number of reconstructed objects is lower than N. Dressler also teaches a method for reconstructing audio objects based on the encoded audio objects. Besides the well known side information, Dressler also teaches that M signals are formed based on the spatial locations ([0062]) and importance values (e.g., some objects are being assigned as base objects which are less important than extension objects for object-based decoding, [0057], [0066]) (see also Fig. 7). The encoded bitstream in Dressler would allow the decoder at the receiver to decode the selected sound objects, can be less than N, based on receiver’s resource or user preference ([0021], [0022], [0024]). Thus, it would have been obvious to one of ordinary skill in the art to modify patent ‘709 in view of Dressler by considering the spatial locations and importance values when forming the M downmix signals in order to allow the decoding flexibility.
Regarding claims 3 and 4, the combination of patent ‘709 and Dressler meets the claimed features. The metadata instances includes the information of the spatial location (in order to place the object at the proper position in the scene during reconstruction and designated selected objects as base objects; ([0053], [0031] in Dressler), and object importance ([0041], [0066]).
Regarding claim 8, patent ‘709 fails to recite linear interpolation. Patent ‘709 suggests general interpolation; wherein one skilled in the art would have expected that any specific interpolation process, including well known linear interpolation, could be used without generating any unexpected result. Examiner takes Official Notice that linear interpolation is notoriously well known in the art. Thus, it would have been obvious to one of ordinary skill in the art to modify patent ‘709 and Dressler by using particular interpolation process, such as well known linear interpolation, because it is considered as a matter of design preference.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PING LEE/           Primary Examiner, Art Unit 2654